Bond, J.
Plaintiff sued defendant before a justice for a balance of $250, claimed to be due on account of legal services. The case was tried before a justice and upon appeal in the circuit court before the judge, who gave judgment for plaintiff for $209.75, from which defendant took an appeal to this court by filing a certified copy of judgment and the allowance of the appeal.
In the abstract filed in this court there is neither a statement of the filing of a bill of exceptions in the lower court, nor that a motion for new trial was made and overruled. It is obvious, therefore, that there is nothing before us for review except the record proper, of which appellant does not complain. Mason v. Pennington., 53 Mo. App. 118; Wesby v. Bowers, 58 Mo. *673App. 419. The record proper discloses a statement of a cause of action and the rendition of a valid judgment, which will be affirmed.
All concur.